FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                   January 26, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                         No. 09-2118
 v.                                            (D.C. No. 1:05-CR-02365-MV-1)
                                                           (D.N.M)
 CHRIS HARRIS,

          Defendant-Appellant.



                                ORDER AND JUDGMENT *


Before KELLY, BALDOCK, and HOLMES, Circuit Judges.


      Defendant Chris Harris entered a conditional guilty plea to a charge of

possession with intent to distribute 50 grams or more of a mixture or substance

containing cocaine base in violation of 21 U.S.C. § 841(b)(1)(a)(iii). On appeal,

Defendant argues the district court erred in denying his motion to suppress because

probation and police officers violated his rights under the Fourth Amendment when

they entered his apartment and searched him and the apartment without a warrant or

reasonable suspicion.

      Because the parties are familiar with the historical facts of this case, we do not


      *
         This order and judgment is not binding precedent except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however,
for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
recite them here. Having reviewed the record and considered the briefs and oral

arguments of the parties, we are convinced the district court did not err in denying

Defendant’s motion to suppress.         Defendant’s order of probation provided for

warrantless searches of his person, residence, and property by a probation officer

with reasonable suspicion of criminal activity or a probation violation. The district

court properly found the probation and police officers had reasonable suspicion to

enter and search Defendant’s apartment and his person in accordance with

Defendant’s order of probation based on (1) information from two independent

confidential informants that Defendant was dealing drugs, in addition to information

from a third independent confidential informant who participated in a controlled buy

from Defendant; (2) one officer’s knowledge of Defendant’s history of possessing

and illegally discharging a firearm; and (3) highly suspicious and evasive behavior

of Defendant and the two men with him in his apartment, visible to the officers from

outside. These facts provided the officers with a particularized and objective basis

for suspecting criminal activity, justifying their entry and search in accordance with

Defendant’s order of probation. See United States v. Trujillo, 404 F.3d 1238, 1244

(10th Cir. 2005) (“Reasonable suspicion requires only a particularized and objective

basis for suspecting criminal activity . . . .”).




                                             2
    Accordingly, the district court’s denial of Defendant’s motion to suppress is

AFFIRMED.



                                    Entered for the Court,



                                    Bobby R. Baldock
                                    United States Circuit Judge




                                      3